DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  it is unclear if  “a substantially vertical position” in line 3 defines over, or is different from “the first foot platform being substantially vertical” in lines 8-9 of claim 5. Applicant is advised to recite that --the first foot platform is substantially vertical-- or otherwise delete the limitation for clarity.  Appropriate correction is required.
Claim Interpretation
Applicant’s use of the term “substantially horizontal” and “substantially vertical” in claims 1, 5,  9, and 10 to describe the position of the first and second platforms and the position of the first side of each cuboidal leg when in the first or second positions is acknowledged by the Examiner.  In turning to the disclosure, at para. [0018], applicant recites that the foot platforms may be at an obtuse angle or at a 90-degree angle. Accordingly, “substantially horizontal” and “substantially vertical”  will be interpreted to include fully horizontal and vertical orientations, as well as mostly horizontal and vertical orientations which have some degree of slope owing to an obtuse orientation of the first platform relative to the second platform. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 recites that the first and second foot platforms are coupled together “at least at a ninety degree angle.” Claim 5, on which claim 13 depends, sets forth that the first and second foot platforms are coupled to one another “at a ninety-degree angle or greater.”  “At least at a ninety degree angle” does not set forth a further limitation on “a ninety-degree angle or greater” as both limitations merely recite “at least ninety degrees”  in slightly different ways.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilner (US 7,814,581)
Regarding claims  5 and 13, Wilner discloses a flippable footrest (10), comprising: a first foot platform and a second platform coupled directly (see figure 1) to the first foot platform at an angle, a first leg having four sides on a first side of both foot platforms and a second leg having four sides on an opposite, second side of both foot platforms; wherein, in a first position, the first platform is substantially horizontal and has a first height (24, col. 4, ln. 46-51); and wherein when in a second position (fig. 2), the second foot platform is substantially horizontal and has a second height (22) which is less than the first height (col. 4, ln. 46-51, the first height of 12 inches is greater than the second height of 10 inches), and the first foot platform being substantially vertical (see fig. 1 and note that the outermost platform of the footrest is substantially vertical). 
Wilner however, is silent as to the second and first foot platforms being coupled at ninety-degree angle or greater, though does strongly imply so by the illustrated cube. However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (see para. [0018] of the instant specification which sets forth that the platforms may be at any of 90-degree, acute, or obtuse angles which represent all possible angular configurations). Therefore, one of ordinary skill in the art would expect the platforms of Wilner to perform equally well as applicant's. It would have been obvious to have modified the device of Wilner to have the platforms oriented at least at a ninety-degree angle as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).

    PNG
    media_image1.png
    721
    936
    media_image1.png
    Greyscale

Regarding claim 12, Wilner does not specify that the second and first foot platforms are coupled together at an obtuse angle. However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (see para. [0018] of the instant specification which sets forth that the platforms may be at any of 90-degree, acute, or obtuse angles which represent all possible angular configurations). Therefore, one of ordinary skill in the art would expect the platforms of Wilner to perform equally well as applicant's. It would have been obvious to have modified the device of Wilner to have the platforms oriented at an obtuse angle as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Claim(s) 1, 2, 4, and 6 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilner, as applied to claim 5, in view of Luque (US 10,881,256).
Regarding claim 5, Wilner discloses a flappable foot rest (10) comprising: a first foot platform and a second foot platform, the first and second foot platforms in intersecting planes with one another; first and second cuboidal legs (note that to the extent that applicant’s own legs are cuboidal, so too are Wilner’s) supporting the foot platforms, at least one void (36) in a center of the first cuboidal leg; wherein in a first position, the first foot platform is substantially horizontal and has a first height (24, 12 inches, col. 4, ln. 47-51), with a first side of each cuboidal leg adjacent to a floor; and wherein when in a second position, the second foot platform is substantially horizontal and has a second height (22, 10 inches, col. 4, ln. 46-51) with a  second side of each cuboidal leg adjacent to the floor and the first foot platform and first side of each cuboidal leg in a substantially vertical position.  See annotated figures below. 
Wilner does not explicitly provide that there is a void in the second cuboidal leg, but Wilner does contemplate that there can be multiple voids in multiple surfaces of the footrest (see fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have placed an additional void  in the second cuboidal leg in order to have two carrying handles across the width of the device for ease of user manipulation. Such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Wilner does not show first and second toilet contours in the first and second platforms, respectively.  Attention is turned to Luque which teaches a similar toilet footrest (2) capable of being flipped.  There is a second platform (4, 6) with a contour (not labeled, but evident in figure 3) and a first platform (16) with a contour (not labeled, but also evident in figure 3).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided first and second contours in the first and second platforms, so that the footrest can be pushed closer to the toilet, regardless of whether it is in the first or second position, when the footrest is not being used.  
Regarding claim 2, Wilner as modified shows all of the instant invention as discussed above, and further provides that the second height (22) is less than the first (24)(col. 4, ln. 46-51, the first height of 12 inches is greater than the second height of 10 inches). 
Regarding claim 4, Wilner as modified shows all of the instant invention as discussed above, but does not specify that the first and second platforms are coupled together at an obtuse angle.  However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (see para. [0018] of the instant specification which sets forth that the platforms may be at any of 90-degree, acute, or obtuse angles which represent all possible angular configurations). Therefore, one of ordinary skill in the art would expect the platforms of Wilner to perform equally well as applicant's. It would have been obvious to have modified the device of Wilner to have the platforms be oriented as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).

    PNG
    media_image2.png
    815
    923
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    594
    790
    media_image3.png
    Greyscale

Regarding claim 6, Wilner shows all of the instant invention as discussed above, and further provides a void (36) which is circumscribed by the four sides of the first leg (see annotated figure in para. 8 above). Wilner does not explicitly provide that there is a void in the second cuboidal leg, but Wilner does contemplate that there can be multiple voids in multiple surfaces of the footrest (see fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have placed an additional void  in the second cuboidal leg (see annotated figure in para. 13 above for proposed location) in order to have two carrying handles across the width of the device for ease of user manipulation. Such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claims 7 and 8, Wilner does not show toilet contours in the first and second platforms.  Attention is turned to Luque which teaches a similar toilet footrest (2) capable of being flipped.  There is a second platform (4, 6) with a contour (not labeled, but evident in figure 3) and a first platform (16) with a contour (not labeled, but also evident in figure 3).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided contours in the first and second platforms (see annotated figure above in para. 12 for proposed location), so that the footrest can be pushed closer to the toilet, regardless of whether it is in the first or second position, when the footrest is not being used.  
Regarding claim 9, Wilner as modified shows all of the instant invention as discussed above, and further shows that when in the first position, a first leg side and a second leg side extend downwardly from the first foot platform to a third leg side and the second foot platform is substantially vertical. See annotated figure below. 

    PNG
    media_image4.png
    653
    849
    media_image4.png
    Greyscale

Regarding claim 10, Wilner as modified shows all of the instant invention as discussed above, and further provides that when in the second position (fig. 2), the third leg side and a fourth le side extend downwardly from the second foot platform to the first leg side, and the first foot platform is in a substantially vertical position. 

    PNG
    media_image5.png
    597
    712
    media_image5.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 - 10 and 12 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,959,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 5 - 10, including the foot rest having first and second platforms, each platform having a contour, first and second legs having four sides, the legs having sides which circumscribe a void, and the claimed positions are substantially similar to those set forth in claims 1 and 2 of the ‘582 patent. The ‘582 patent recites limitations such as first and second foot platforms having toilet contours, first and second sidewalls supporting the platforms and having voids, first and second positions resulting in the first and second platforms being substantially vertical and horizontal depending, and the orientations of first through fourth sidewall edges.
The claims of the ‘582 are substantially coextensive with the instant claims, except that the ‘582 claims do not specify that the first and second platforms are coupled together at an at least 90-degree angle or an obtuse angle.  However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (see para. [0018] of the instant specification which sets forth that the platforms may be at any of 90-degree, acute, or obtuse angles which represent all possible angular configurations). Therefore, one of ordinary skill in the art would expect the platforms of Wilner to perform equally well as applicant's. It would have been obvious to have modified the device of Wilner to have the platforms be oriented as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 3, none of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests fastening each cuboidal leg to the first and second platforms via threaded fasteners.
With respect to claim 11, none of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests fastening the second side of each leg to the second platform via threaded fasteners, and fastening the fourth side of each leg to the first platform via threaded fasteners. 
Edwards et al. (US 9,895,036) is among the most pertinent prior art of record and teaches a toilet foot rest having first and second legs (206, 204) which are attached to first and second platforms (202, 210) with threaded fasteners (216)(fig. 8), but the legs cannot be fairly construed as cuboidal (as required by claim 3) and further, it would not be obvious to apply the teachings of Edwards to the device of Wilner as modified without the benefit of impermissible hindsight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kola (US D268,796), Hodroski (US 4,713,846), Melvin (US D297,790), and Stricklin (US D785,956) all show toilet foot rests with contours generally representative of the state of the art. 
Parr (US 4,244,064) shows a toilet footrest having first and second platforms such that it can be flipped and used at two different heights, but does not show that the first and second platforms are in intersecting planes, or directly coupled to one another at a ninety-degree angle or greater. 
Massonnet (US D274,676) shows a footrest with two different platforms and legs which are defined by rectilinear segments that surround a void to create a cuboidal shape, similar to that disclosed, but not specifically claimed. 
FR340599 shows a toilet foot rest with a platform having first and second cutouts such that the footrest can be flipped and used at two different heights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754